[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE VERDICT ET AL (#258)
The motion to set aside the verdict is denied. The court enters judgment as set forth in the defendant's verdict form plus taxable costs. CT Page 5075
The court finds the verdict is not against the evidence. The verdict is not contrary to law.
Litigants have a right to have factual issues resolved by the jury. A trial court is not to sit as a seventh juror, but rather to decide whether, viewing the evidence in the light most favorable to the prevailing party, the jury could reasonably have reached the verdict it did. Berry v. Loiseau, 223 Conn. 786 (807-808) (1992). The court finds the jury could reasonably have reached this verdict. This is further confirmed by the interrogatories that were submitted to the jury which laid out the elements of negligence, proximate cause and damages as well as comparative negligence. The interrogatories clearly show that the jury found the issues of fact in favor of the defendant.
KARAZIN, J.